May 17, 2012 EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Funds III (the “Registrant”) on behalf of: Core High Yield Fund Discipline Value Mid Cap Fund Disciplined Value Fund International Value Equity Fund Leveraged Companies Fund Rainier Growth Fund Small Cap Opportunities Fund Small Company Fund Strategic Growth Fund File Nos. 333-125838; 811-21777 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrant’s Form N-CSR filing for the period ending March 31, 2012. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone Salvatore Schiavone Treasurer
